DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringgenberg, et al. US7926575.
Regarding claim 1, Ringgenberg, et al. teaches a downhole tool (Figure 6) positionable within a wellbore 4 (Figure 1), the downhole tool comprising:
a housing 504 having an outer surface (outside of 504) that defines an inner region (interior of 504) and an outer region (annulus around 504) of the housing;
a primary piston 524 positioned within the inner region of the housing (where 524 is inside 504) for actuating an actuator piston 502 between an open (position where 534 
a restrictor apparatus (see Figure A, annotated from Figure 6, below) including a first fluid pathway (one of 520 and 512) in fluid communication with a low pressure chamber 510 (wherein the term “low pressure chamber” is given it’s broadest reasonable interpretation to include a chamber that has some relatively lower pressure than a selected, but undefined, higher pressure area) and a second fluid pathway (the other of 520 and 512) in fluid communication with a first high pressure chamber 526 (wherein the term “high pressure chamber” is given it’s broadest reasonable interpretation to include a chamber that has some relatively higher pressure than a selected, but undefined, lower pressure area. Fluid communication between pathways 520/512 to 526 is accomplished via check valve 525, since no further limitations on the type of fluid communication are provided in the claims) and a second high pressure chamber 514 (in which the term “high pressure chamber” has similar interpretations as for the first high pressure chamber), wherein the restrictor apparatus includes a restrictor device 516 (wherein fluid communication is permitted after 516 is ruptured, and wherein the narrow cross section of 512-518 necessarily provide restriction to fluid flow) and a check valve 525 for generating a pressure differential between the low pressure chamber and each of the first and second high pressure chambers (due to pressure being applied to 526 and 514 via the above described operation from annulus 

    PNG
    media_image1.png
    621
    876
    media_image1.png
    Greyscale

Figure A: annotated Figure 6
Regarding claim 3, the restrictor device is positioned within the first fluid pathway (when selecting first fluid pathway to be 512, which extends up to 518, and includes 516).

Regarding claim 5, the primary piston further comprises a dampening restrictor including a second restrictor device and a second check valve for restraining a fluid flow between a first region of the low pressure chamber at a first side of the dampening restrictor and a second region of the low pressure chamber at a second side of the dampening restrictor.
Regarding claim 6, an additional restrictor device 522 positioned in the second fluid pathway for restricting a fluid flow (via smaller diameter 520 and check valve 522) from the first high pressure chamber through a portion of the second fluid pathway.
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a locking piston coupled to a spring to exert a force in a second direction opposite the first direction, with the first high pressure chamber positioned at a first end of the locking piston. The prior art also does not teach . 
The prior art of record does not teach at least the method steps of passing an amount of the pressure signal through the restrictor bulkhead into a second high pressure chamber.
Modification would not be obvious as that would change the operation of the device and would require impermissible hindsight.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pickle, et al. US2016/0003005 teaches a tubing pressure operated downhole flow control system with a locking system 244 and spring 250.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
9/20/2021